EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew J. Lee, Reg. No. 60,371 on 12/15/2021.

Please amend the claims  1, 4, 8, 11, 15, and 18 as following:

1.	(Currently Amended) A method for implementing operating system (OS) or hypervisor-based persistent memory, the method comprising:
allocating, by an OS or a hypervisor running on a computer system, a portion of a memory space of a volatile memory of the computer system as a persistent memory allocation that is exposed as persistent memory to one or more applications of the computer system;
and prior to occurrence of an alternating current (AC) power loss or power cycle event on the computer system:
	detecting, by the OS or the hypervisor, one or more events that indicate one or more portions of data content of the persistent memory allocation have been or will be modified; and
	in response to the detecting, storing, by the OS or the hypervisor, information identifying the one or more portions in a data structure; and
upon occurrence of the AC power loss or power cycle event:
	
	in response to receiving the signal, saving, by the OS or the hypervisor, data in at least a first subset of the one or more portions to a nonvolatile storage device,
wherein the OS or the hypervisor performs the detecting and the storing while the computer system runs on AC power, and wherein the OS or the hypervisor performs the saving while the computer system runs solely on battery power.
4.	(Canceled)

allocating a portion of a memory space of a volatile memory of the computer system as a persistent memory allocation that is exposed as persistent memory to one or more applications of the computer system;
during runtime of the computer system[[,]] and prior to occurrence of an alternating current (AC) power loss or power cycle event on the computer system:
	detecting one or more events that indicate one or more portions of the persistent memory allocation have been or will be modified; and
	in response to the detecting, storing information regarding the one or more portions in a data structure; and
upon occurrence of the AC power loss or power cycle event:
	
	in response to receiving the signal, saving data in at least a first subset of the one or more portions to a nonvolatile storage device,
wherein the OS or the hypervisor performs the detecting and the storing while the computer system runs on AC power, and wherein the OS or the hypervisor performs the saving while the computer system runs solely on battery power.
11.	(Canceled)
15.	(Currently Amended) A computer system comprising:
a battery;
a BIOS (Basic Input/Output System);
an operating system (OS) or a hypervisor;
a volatile memory; 
a nonvolatile storage device; and
a non-transitory computer readable medium having stored thereon program code for implementing OS or hypervisor based persistent memory, the program code causing the OS or the hypervisor to:
	allocate a portion of a memory space of the volatile memory as a persistent memory allocation that is exposed as persistent memory to one or more applications of the computer system;
	during runtime of the computer system[[,]] and prior to occurrence of an alternating current (AC) power loss or power cycle event on the computer system:
		detect one or more events that indicate one or more portions of the persistent memory allocation have been or will be modified; and
		in response to the detecting, store information regarding the one or more portions in a data structure; and
	upon occurrence of the AC power loss or power cycle event:
		
		in response to receiving the signal, save data in at least a first subset of the one or more portions to the nonvolatile storage device,
wherein the OS or the hypervisor performs the detecting and the storing while the computer system runs on AC power, and wherein the OS or the hypervisor performs the saving while the computer system runs solely on battery power.
18.	(Canceled)


Reason for Allowance


The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
Kumar et al. (US Pub. No. 2016/0378623 A1) teaches high performance OS based persistent memory including determining amount of DRAM allocated to be persistent memory, asserting system interrupt upon power failure to the hybrid memory module, and metadata indicating location to write backup data, updating metadata for new backup, and with the platform power supply having sufficient power, the PCH may be programmed to assert the SMI on power failure and allow the SMM to flush the cache and memory controller write-pending queues prior to asserting the ADR/power failure to the DRAM.

McKelvie et al. (US Patent No. 9,767,015 B1) teaches enhancing operating system integrity using non-volatile system memory including hybrid memory management component within the hypervisor for determining volatile and non-volatile portion of system and managing and allocating space within the respective portions and performing various memory related operations including allocating, writing, reading, copying or moving objects and/or mapping of portion of non-volatile system memory.


The combination of prior art of record does not expressly teach or render obvious the limitations of “prior to the occurrence of AC power loss or power cycle event, detecting by OS/hypervisor, one or more events that indicate one or more portions of data content of the persistent memory allocation have been or will be modified, storing information identifying the one or more portions; and subsequently receiving, by the OS or the hypervisor, a signal from a BIOS of the computer system indicating an alternating current power loss or power cycle event and saving subset of one or more portions in the non-volatile storage device, wherein the OS or the hypervisor performs the saving while the computer system runs solely on battery power ”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 8 and 15 were not disclosed in the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195